Citation Nr: 1722089	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-21 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for arthritis of the hands and elbows, including as secondary to a skin disorder.


REPRESENTATION

Appellant represented by:	Darren Suelto, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on initial active duty for training (IADT) from October 1998 to May 1999, and on active duty from January 2003 to August 2003 and July 2008 to June 2009.  

This matter is before the Board of Veterans'Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.   

The Veteran testified via video conference before the undersigned Veterans Law Judge (VLJ) in June 2016.  A copy of the hearing transcript has been associated with the claims file.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to allow for VA examinations.  

An August 2013 private medical opinion from Dr. Nossa stated that there is a 50 percent likelihood that psoriasis was caused by the Veteran's military service, and that there is more than a 50 percent likelihood that psoriatic arthritis was aggravated by psoriasis.  The medical opinion does not provide detailed reasons, and it does not state whether Dr. Nossa reviewed the claims file.

VA medical examinations from February 2010 are insufficient because they do not contain medical opinions concerning the nature and etiology of the Veteran's skin disorder or his arthritis of the hands and elbows.

Consequently, VA medical examinations are necessary to determine the nature and etiology of the Veteran's skin disorder and his claimed arthritis of the hands and elbows.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated copies of the Veteran's VA treatment records and any new private medical records, and associate them with the Veteran's claims folder.  

2.  After completing the requested development, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's skin disorder.  The electronic claims file must be made available to and reviewed by the examiner.  After reviewing the claims file and examining the Veteran, the examiner should opine whether it is whether it is at least as likely as not (50 percent probability or more) that the Veteran's skin disability is related to the Veteran's periods of service.  Reasons for all opinions should be provided.  If the Veteran fails to report for the examination, the examiner should provide an opinion based on a review of the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's pain in the hands and elbows.  X-Rays should be taken to determine if the Veteran has arthritis of the hands and elbows.  More specifically, does the Veteran have psoriatic arthritis?  The electronic claims file must be made available to and reviewed by the examiner.  After reviewing the claims file and examining the Veteran, the examiner should opine whether it is whether it is at least as likely as not (50 percent probability or more) that  any disability of the Veteran's hands and elbows is related to the Veteran's periods of service.  

The examiner should also opine whether any disability of the hands and elbows is caused or aggravated by the Veteran's skin disorder.  Specifically, does the Veteran have psoriatic arthritis?

4.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the matters on appeal.  If any benefit sought on appeal is not granted, he should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014)



________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






